Title: [Diary entry: 14 May 1786]
From: Washington, George
To: 

Sunday 14th. Thermometer at 60 in the Morning—70 at Noon and 71 at Night. Clear all day, with very little Wind and that from So. West. G. A. Washington and his Wife, and Mr. Shaw went to Pohick Church—dined at Mr. L. Washingtons and returned in the Evening. Colo. Gilpin, The Revd. Mr. McQuir; Mr. Hunter, & Mr. Sanderson came here to dinner and returned afterwards.  Began yesterday afternoon to pen my sheep, & Milch Cattle at the Ho[me] House, in the hurdles which had been made for the former.